UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT S. DORSEY, ll, : Civil No. 3:19-cv-0113
Plaintiff (Judge Mariani)
; .
REBECCA PETER, LPN., et al,

Defendants

: ORDER

 

?
AND NOW, THis. DAY OF FEBRUARY 2020, upon consideration of
Defendants’ motion to dismiss, and for summary judgment, and for the reasons set forth in
the Court's Memorandum of the same date, IT IS HEREBY ORDERED THAT:

1. Defendants’ motion to dismiss and for summary judgment,
(Doc. 23) is GRANTED, in part and DENIED, in part, as follows:

a. The motion for summary judgment is GRANTED
as to Plaintiff's unexhausted, and untimely,
Bivens retaliatory transfer claim and as to
Plaintiffs FTCA retaliation claim;

b. Defendants’ motion to dismiss and for summary
judgment (Doc. 23) is DENIED as to the exhaustion of
Plaintiffs Bivens action challenging the alleged denial of
the April 18, 2016 Retinopathy examination claim, and
as to Plaintiff's failure to file a certificate of merit in
support of his FTCA claim.

2. Plaintiffs unexhausted, and untimely, Bivens retaliatory transfer
claim and Plaintiffs FTCA retaliation claim are DISMISSED
WITH PREJUDICE
3. Defendants shall FILE an answer in accordance with the
Federal Rules of Civil Procedure.

 
 

(*Juduay
Rébert D- Mariani
United States District Judge
